

114 S2035 PCS: Federal Employee Fair Treatment Act of 2015
U.S. Senate
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 229114th CONGRESS1st SessionS. 2035IN THE SENATE OF THE UNITED STATESSeptember 15, 2015Mr. Cardin (for himself, Mr. Reid, Ms. Baldwin, Mr. Carper, Mrs. Gillibrand, Ms. Hirono, Mr. Kaine, Mr. Leahy, Ms. Mikulski, Mrs. Shaheen, and Mr. Warner) introduced the following bill; which was read the first timeSeptember 16, 2015Read the second time and placed on the calendarA BILLTo provide for the compensation of Federal employees affected by a lapse in appropriations.
	
 1.Short titleThis Act may be cited as the Federal Employee Fair Treatment Act of 2015.
 2.Compensation for Federal employees affected by a lapse in appropriationsSection 1341 of title 31, United States Code, is amended— (1)in subsection (a)(1), by striking An officer and inserting Except as specified in this subchapter or any other provision of law, an officer; and
 (2)by adding at the end the following:  (c)(1)In this subsection—
 (A)the term covered lapse in appropriations means a lapse in appropriations that begins on or after October 1, 2015; and (B)the term excepted employee means an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management.
 (2)Each Federal employee furloughed as a result of a covered lapse in appropriations shall be paid for the period of the lapse in appropriations, and each excepted employee who is required to perform work during a covered lapse in appropriations shall be paid for such work, at the employee's standard rate of pay at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates.
 (3)During a covered lapse in appropriations, each excepted employee who is required to perform work shall be entitled to use leave under chapter 63 of title 5, or any other applicable law governing the use of leave by the excepted employee, for which compensation shall be paid at the earliest date possible after the lapse in appropriations ends, regardless of scheduled pay dates..September 16, 2015Read the second time and placed on the calendar